Citation Nr: 1416641	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-37 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with anxiety and depression, and posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for cervical strain.  

3.  Entitlement to service connection for overuse syndrome, bilateral feet.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to November 1985.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which in part denied the Veteran service connection for adjustment disorder, as well as continuing the March 2009 denials of service connection for cervical strain and overuse of the bilateral feet.  

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims, specifically to include those for an acquired psychiatric disorder.  As emphasized in Clemons, though an appellant may only seek service connection for PTSD, the appellant's claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...." Id.  In essence, the Court found that an appellant does not have to file a claim to receive benefits for a particular psychiatric diagnosis, such as PTSD, that is named on a claims form, but instead makes a general claim for compensation for the affliction posed by the appellant's mental condition.  In this case, the Veteran originally specifically sought service connection for depression, but the record shows she may have an adjustment disorder diagnosis, and a PTSD diagnosis as well.  Taking into account these factors as well as the Court's findings discussed herein, the Board has recharacterized the issue accordingly as noted on the first page of this decision.

In support of her claim, the Veteran also submitted a September 2010 statement from her treating physician at Ouachita Valley Family Clinic noting that she has had "chronic and recurrent low back pain," since her 1988 motor vehicle accident.  However this information is related to a low back disability and accordingly is not applicable to her cervical strain claim.  The issue of service connection for a low back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

First, the duty to assist requires that VA make all necessary efforts to obtain all updated and relevant records in the possession of a Federal agency.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  This includes records of the Social Security Administration (SSA), when deemed relevant to the issues on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In August 2010 during a psychiatry appointment at the Little Rock VA medical center (VAMC), the Veteran indicated that she had applied for Social Security benefits and was hoping to appeal her denial; however, the claims file does not contain the documents, including medical records, pertaining to this Social Security claim.  Therefore, the records must be obtained.  38 C.F.R. § 3.159(c)(2) (2013).  

The Board also finds that the June 2011 VA examination report is inadequate to determine secondary service connection for the Veteran's acquired psychiatric disorder.  The Veteran contends her psychiatric disorder is caused by the pain from her service-connected disabilities, specifically those that originate from a 1988 motor vehicle accident that occurred during active duty for training (ACDUTRA).  The 2011 VA examiner did not address the secondary service connection issue in the examination report regarding the Veteran's psychiatric disability.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995); see also 38 C.F.R. § 3.310 (2013). 

On remand, the Veteran must be afforded a new examination, to specifically include determining whether her acquired psychiatric disorder was caused or aggravated by her service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  

Accordingly, the case is REMANDED for the following actions:

1.  Request, directly from the Social Security Administration, copies of any adjudication on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  

Also request any updated VA treatment records.  

If, after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Schedule the Veteran for an examination to determine the nature and etiology of any acquired psychiatric disorder.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

Identify any current psychiatric diagnosis of record and provide an opinion, with supporting rationale, as to the nature and etiology of the disorder.  

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder began in or is etiologically related to any incident of the Veteran's military service.

Review of the whole file is required; however, attention is invited to:

The Veteran's multiple statements, including a July 2013 stressor verification form she submitted, that she has suffered from depression and PTSD because of her 1988 car accident and the resulting pain due to injuries; and 

A September 2010 letter from a nurse at the VA noting that the Veteran was referred to a PTSD clinic after describing intrusive memories of her accident, as well as a June 2009 mental health consult where she reported PTSD symptoms.  

The examiner must provide also an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any acquired psychiatric disability was either (1) caused by or (2) is aggravated by the Veteran's service-connected disabilities (right wrist, right carpal tunnel syndrome, right index finger).

If the examiner determines that any psychiatric disorder is aggravated by any of the Veteran's service-connected disabilities, the examiner should report the baseline level of severity of the psychiatric disorder prior to the onset of aggravation.  If some of the increase in severity of the psychiatric disorder is due to the natural progress of the disorder, the examiner should indicate the degree of such increase in severity due to the natural progression of the disorder.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

All findings must be reported in detail and all indicated testing must be accomplished.  The examiner should provide a complete rationale for any opinion rendered. 

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


